Citation Nr: 1143608	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a heart condition to include as secondary to a service-connected anxiety disorder.  In May 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a cardiovascular condition that is related to his service-connected anxiety disorder.  He and his wife testified that his increased anxiety caused increased blood pressure, sharp, chest pain, and heart palpitations.  The Veteran also testified that he was diagnosed with hypertension six years ago.

The Veteran was seen at a private hospital in June 2008 with complaints of chest pain.  It was noted that the Veteran had a history of hypertension.  The Veteran underwent cardiac catheterization and it was found that the chest pain was non-cardiac.

A private cardiologist, Dr. Jarbeau, submitted a statement in May 2009 that the Veteran had a history of atrial fibrillation and frequent palpitations in the past and that anxiety could exacerbate these symptoms.  Dr. Jarbeau submitted another statement in December 2009 that the Veteran's palpitations were due to stress.  It was also noted that the Veteran had a history of hypertension.  



The Veteran underwent VA examination in July 2009.  The examiner determined that it was possible that the palpitations were a manifestation of the anxiety, but that the Veteran's anxiety disorder did not cause any cardiac condition.  It was noted that the Veteran had a history of atrial fibrillation and hypertension but that there was no evidence of coronary artery disease.

The Veteran's private primary care physician, Dr. Ellison, submitted a statement in September 2010 that the Veteran's high blood pressure was a symptom of his anxiety.  Another private cardiologist, Dr. Luttmann, submitted a May 2011 statement that the Veteran's cardiac condition was exacerbated by his anxiety and that the anxiety had lead to symptomatic palpitations and multiple premature ventricular contractions.

The record as it stands is inadequate to make a decision in this case.  First, it is not clear that the Veteran presently has hypertension.  While a history of hypertension is noted in the medical records and the Veteran and his wife alluded to a hypertension diagnosis six years prior to the date of the hearing, a present diagnosis is not shown in the medical records.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.  A January 2009 VA treatment record notes a blood pressure reading of 122/92, which is within the diastolic blood pressure range for hypertension, but this does not establish a diagnosis under VA regulation, as this is one isolated finding.  A current diagnosed disability needs to be determined.

Second, if the Veteran does, in fact, have hypertension, it is not clear if it has been caused or aggravated by his service-connected anxiety disorder.  Dr. Ellison found that the Veteran's anxiety lead to an increased blood pressure but does not clarify whether this is a temporary raise or whether the hypertension is permanently aggravated by the anxiety disorder.  The VA examiner who addressed the etiology 


of the heart condition only found that the anxiety did not cause any heart condition and failed to address the issue of whether any heart condition was aggravated by the service-connected anxiety disorder.  

To further complicate matters, the record also suggests a possible theory of entitlement based on direct service connection (or aggravation of a pre-existing heart condition).  On his pre-induction physical in January 1968, the Veteran noted that he had a history of palpitation or pounding heart.  However, the pre-induction physical examination showed normal clinical evaluation of the heart including thrust, size, rhythm, and sounds.  In June 1968, the Veteran was seen for what was initially thought to be tuberculosis but was later thought to be probably bronchopneumonia.  A July 1968 treatment record notes complaints of chest pain.  A chest x-ray was negative.  In October 1969, the Veteran complained of vague substernal, sharp pain while on a 12-mile road march.  A chest x-ray was negative.  It was noted that the Veteran had a history of bronchospasms, tuberculosis, and also had smoker's lungs.  On his separation examination, the Veteran complained of pain or pressure in the chest and continued to complain of palpitation or pounding heart.

Soon after discharge from service, a routine chest x-ray in July 1970 was negative.  A July 1975 VA examination report shows the Veteran reported that he was treated at Kent County Hospital by Dr. Padayhag for chest pain in March 1975 to April 1975.  These records do not appear in the file; nor is there any evidence the RO made any efforts to obtain these records.  This development needs to be conducted.

Moreover, based on the medical evidence of record, another examination is warranted addressing whether the Veteran has a diagnosed cardiovascular condition, and if so, whether the cardiovascular condition was caused or aggravated by the service-connected anxiety disorder, or whether any cardiovascular condition is related to any disease, event, or injury in service.

Accordingly, the case is REMANDED for the following action:



1.  Ask the Veteran to provide the proper release form so that VA can make reasonable efforts to obtain his records from Kent County Hospital in Warwick, Rhode Island, and from Dr. Padayhag, dated from March to April 1975 .  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  After conducting the above development, schedule the Veteran for a VA cardiology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current cardiovascular disorders found to be present, i.e., hypertension, atrial fibrillation and/or arrhythmia, etc.

The examiner also should provide an opinion as to the following:

(a)  What is the likelihood that the Veteran had a cardiovascular disorder prior to his active service?  If so, what is the likelihood that the pre-existing cardiovascular disorder was not aggravated beyond its natural progression during the Veteran's military service?  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  



(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder was caused by the Veteran's anxiety disorder.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder was aggravated beyond its natural progression by the Veteran's anxiety disorder.  If so, please state, to the extent possible, the baseline level of severity of the cardiovascular condition before the onset of aggravation.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


